1    Joshua H. Haffner, SBN 188652
2    (jhh@haffnerlawyers.com)                                    JS-6
     Michael K. Teiman, SBN 319524
3    (mt@haffnerlawyers.com)
4    HAFFNER LAW PC
     445 South Figueroa Street, Suite 2625
5    Los Angeles, California 90071
6    Telephone: (213) 514-5681
     Facsimile: (213) 514-5682
7
8
     Attorneys for Plaintiff
9
10
                          UNITED STATES DISTRICT COURT

11
          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

12
13    BALDAMERO SOLARES-MUNOZ,                 Case No. 2:18-cv-06607-MWF-JC
14
      an individual;                           Assigned to: Judge Michael W.
                                               Fitzgerald
15                        Plaintiff,           Referred to: Magistrate Judge
16
                                               Jacqueline Chooljian
            v.
17                                             ORDER OF DISMISSAL OF
                                               LAWSUIT
18    TRANSGUARD INSURANCE
      COMPANY OF AMERICA, INC.;
19    TRANSGUARD GENERAL
20    AGENCY, INC.; NATIONAL
      ASSOCIATION OF INDEPENDENT
21    TRUCKERS, LLC; and DOES 1-10,
22    inclusive,

23                        Defendants.
24
25
26
27
28
                                              1 

                                 ORDER RE DISMISSAL OF LAWSUIT
1          Having considered the notice of dismissal and for good cause appearing, IT
2    IS HEREBY ORDERED that this action is dismissed, with prejudice, as to all
3    Defendants.
4    IT IS SO ORDERED.
5
6    Dated: March 25, 2019                       ______________________________
                                                Judge Michael W. Fitzgerald
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                           2 

                               ORDER RE DISMISSAL OF LAWSUIT
